DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 11 December 2020. Claims 1 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 December 2020 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Line 4 of claim 1 recites, in part, “in a presence of contrast agent,” which appears to contain a grammatical error. The Examiner suggests amending the claim to --in a presence of a. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 5 of claim 8 recites, in part, “the contrast image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the contrast image of the blood vessel-- in order to maintain consistency with lines 3 - 4 of claim 1 and line 3 of claim 8 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 3 of claim 12 recites, in part, “in a presence of contrast agent” which appears to contain a grammatical error. The Examiner suggests amending the claim to --in a presence of a contrast agent-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Lines 4 - 5 of claim 17 recite, in part, “the biological signal of the contrast image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the biological signal the contrast image of the blood vessel-- in order to maintain consistency with lines 2 - 3 of claim 12 and line 3 of claim 17 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Line 4 of claim 20 recites, in part, “in a presence of contrast agent,” which appears to contain a grammatical error. The Examiner suggests amending the claim to --in a presence of a. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Line 9 of claim 20 recites, in part, “based on transformed blood vessel images” which appears to contain a minor informality. The Examiner suggests amending the claim to --based on the transformed blood vessel images-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 2 and 13, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 11 December 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a biosignal acquisition device that acquires” in claims 4 - 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the blood vessel images in the time series" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1.

-	With regards to claims 1, 12 and 20, Haemmerich et al. disclose a medical image processing apparatus, (Haemmerich et al., Abstract, Pg. 1 ¶ 0007 - 0010, Pg. 3 ¶ 0043 and 0046 - 0049, Pg. 4 ¶ 0075, Pg. 5 Claim 26) a medical image processing method, (Haemmerich et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0008 - 0010, Pg. 1 ¶ 0014 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0045 - 0049, Pg. 4 ¶ 0062 and 0075) and an X-ray diagnostic apparatus (Haemmerich et al., Abstract, Pg. 1 ¶ 0007 - 0010, Pg. 3 ¶ 0043 and 0045 - 0049, Pg. 4 ¶ 0062 and 0071 - 0075, Pg. 5 Claim 26) comprising processing circuitry (Haemmerich et al., Pg. 3 ¶ 0043, Pg. 5 Claim 26) configured to generate a reference image from a contrast image of a blood vessel acquired in a time series in a presence of contrast agent, (Haemmerich et al., Figs. 1 - 4, Pg. 1 ¶ 0010 - 0011, Pg. 1 ¶ 0015 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0045 - 0048, Pg. 4 ¶ 0060 - 0063) and conduct a transformation process on blood vessel images other than the reference image such that the blood vessel shapes of the blood vessel in the blood vessel images other than the reference image match a blood vessel shape of the blood vessel in the reference sic]”]) generate a color image where a color is assigned to each pixel based on the transformed blood vessel images after the transformation process, (Haemmerich et al., Pg. 1 ¶ 0008, Pg. 3 ¶ 0045 - 0047 and 0053, Pg. 4 ¶ 0062, 0065 - 0067 and 0071 - 0075) and display the color image. (Haemmerich et al., Fig. 1, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0018, Pg. 3 ¶ 0045, 0047 and 0053, Pg. 4 ¶ 0065 - 0068) Haemmerich et al. fail to disclose expressly generating a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel, and a display. Pertaining to analogous art, Baumgart discloses a medical image processing apparatus, (Baumgart, Abstract, Fig. 1, Pg. 1 ¶ 0010 - 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0025) a medical image processing method, (Baumgart, Abstract, Figs. 2 - 5, Pg. 1 ¶ 0002 and 0010 - 0012, Pg. 2 ¶ 0014 - 0015, Pg. 3 ¶ 0023 - Pg. 4 ¶ 0025) and an X-ray diagnostic apparatus (Baumgart, Fig. 1, Pg. 1 ¶ 0003 - 0004 and 0010 - 0011, Pg. 2 ¶ 0014 - 0016, Pg. 3 ¶ 0023 - Pg. 4 ¶ 0025) comprising processing circuitry (Baumgart, Fig. 1, Pg. 1 ¶ 0011, Pg. 2 ¶ 0014, Pg. 4 ¶ 0025) generate a color image where a color that corresponds to a temporal change in a pixel value is assigned to each pixel based on the transformed blood vessel 

-	With regards to claims 2 and 13, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Haemmerich et al. fail to disclose explicitly wherein the processing circuitry is configured to determine a flow time of a contrast agent injected into an object in accordance with a temporal change in a pixel value at each position of the transformed blood vessel images and assign a color that corresponds to the flow time determined to each position, thereby generating the color image. Pertaining to analogous art, Baumgart discloses wherein the processing circuitry is configured to determine a flow time of a contrast agent injected into an object in accordance with a temporal change in a pixel value at each position of the transformed blood vessel images (Baumgart, Figs. 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 3 ¶ 0019, Pg. 3 ¶ 0021 - Pg. 4 ¶ 0024) and assign a color that corresponds to the flow time determined to each position, 

-	With regards to claim 10, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to display the color image as a still image. (Haemmerich et al., Figs. 1 & 7 - 12, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0017 - 0019, Pg. 3 ¶ 0045 - 0047 and 0053, Pg. 4 ¶ 0065 - 0070) In addition, analogous art Baumgart discloses wherein the processing circuitry is configured to display the color image as a still image. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0015, Pg. 3 ¶ 0023, Pg. 4 ¶ 0024) 

-	With regards to claim 19, Haemmerich et al. in view of Baumgart disclose the medical image processing method according to claim 12, further comprising displaying the color image as a still image or an animation. (Haemmerich et al., Figs. 1 & 7 - 12, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0017 - 0019, Pg. 3 ¶ 0045 - 0047 and 0053, Pg. 4 ¶ 0065 - 0070) In addition, analogous art Baumgart discloses displaying the color image as a still image or an animation. (Baumgart, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0015, Pg. 3 ¶ 0023, Pg. 4 ¶ 0024) 

Claims 3, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1.

-	With regards to claims 3 and 14, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Haemmerich et al. fail to disclose explicitly wherein the processing circuitry is configured to generate the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the blood vessel images in the time series other than the reference image. Pertaining to analogous art, Nakaura et al. disclose wherein the processing circuitry is configured to generate the reference image in accordance with a result of a correlation calculation between the contrast image of the blood vessel and the blood vessel images in the time series other than the reference image. (Nakaura et al., Abstract, Pg. 1 ¶ 0009, Pg. 2 ¶ 0028 - 0030, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0040, Pg. 4 ¶ 0047 - 0048) Haemmerich et al. in view of Baumgart and Nakaura et al. are combinable because they are all directed towards medical image processing systems that process digital subtraction angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart with the teachings of Nakaura et al. This modification would have been prompted in order to enhance the combined base device of Haemmerich et al. in view of Baumgart with the well-known technique Nakaura et al. applied to a comparable device. Generating the reference image in accordance with a result of a correlation calculation between the contrast image and the blood vessel images in the time series other than the reference image, as taught by Nakaura 

-	With regards to claims 7 and 16, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) a non-contrast image of the blood vessel in the time series. (Haemmerich et al., Figs. 1 - 3, Pg. 1 ¶ 0010 - 0012, Pg. 2 ¶ 0016 and 0038, Pg. . 

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Eck et al. U.S. Publication No. 2006/0120581 A1.

-	With regards to claims 4 and 15, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Haemmerich et al. fail to disclose explicitly a biosignal acquisition device that acquires a biological signal from a periodically moving object, wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. Pertaining to analogous art, Eck et al. disclose a biosignal acquisition device (Eck et al., Abstract, Pg. 2 ¶ 0014, 0025 and 0028, Pg. 3 ¶ 0038 - 0040 and 0044 - 0045) that acquires a biological signal from a periodically moving object, (Eck et al., Abstract, Pg. 1 ¶ 0003, Pg. 2 ¶ 0014, 0025 and 0028, Pg. 3 ¶ 0039 and 0043 - 0045) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Eck et al., Abstract, Fig. 2, Pg. 1 ¶ 0008 - 0011, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0039 - 0040 and 0045 - 0046, Pg. 4 ¶ 0048 - 0050) Haemmerich et al. in view of Baumgart and Eck et al. are combinable because they are all directed towards medical image processing systems that process angiography images and reduce artifacts due to patient motion. It would have been obvious to one of ordinary skill 

-	With regards to claim 5, Haemmerich et al. in view of Baumgart in view of Eck et al. disclose the medical image processing apparatus according to claim 4. Haemmerich et al. fail to disclose explicitly wherein the biosignal acquisition device acquires a respiration phase as the biological signal, and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase. Pertaining to analogous art, Eck et al. disclose wherein the biosignal acquisition device acquires a respiration phase as the biological signal, (Eck et al., Abstract, Pg. 2 ¶ 0014 and 0028, Pg. 3 ¶ 0043 and 0045 - 0046) and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near maximum expiration based on the respiration phase. (Eck et al., Pg. 1 ¶ 0008 - 0011, Pg. 3 ¶ 0029 - 0031, 0038 - 0040, 0042 and 0045 - 0046, Pg. 4 ¶ 0048 - 0050 [“a reference image R which belongs to an extreme instant of the respiratory cycle”. The Examiner asserts that an image belonging to an extreme instant of the respiratory cycle corresponds to either an image in a phase near maximum inhalation or an image in a phase near maximum expiration, i.e., it encompasses an image in a phase near maximum expiration.]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Haemmerich et al. in view of Baumgart in view of Eck et al. with additional . 

Claims 4, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in Nakaura et al. U.S. Publication No. 2007/0195932 A1 in view of Sakata et al. U.S. Publication No. 2014/0334708 A1.

-	With regards to claims 4 and 15, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively. Haemmerich et al. fail to disclose explicitly a biosignal acquisition device that acquires a biological signal from a periodically moving object, wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. Pertaining to analogous art, Nakaura et al. disclose acquiring a biological signal from a periodically moving object, (Nakaura et al., Fig. 7, Pg. 1 ¶ 0018, Pg. 2 ¶ 0028 and 0032, Pg. 5 ¶ 0054, 0057 and 0059 [“an electrocardiographic waveform”]) wherein the processing circuitry is configured to generate the reference image from the contrast image of the blood vessel in accordance with the biological signal based on contrast images of the periodically moving object. (Nakaura et al., Fig. 7, Pg. 2 ¶ 0028 and 0032, Pg. 5 ¶ 0054 - 0057 and 0059 [“tentatively selecting a mask image, for each contrast image, which is regarded to have an equivalent phase upon rough measurement of a respiratory phase by another method” and “compare mask images with contrast images upon narrowing down images to those near the cardiac phases of the contrast images”]) Nakaura et al. fail to disclose expressly a biosignal acquisition device that acquires a biological signal. Pertaining to analogous art, Sakata et al. disclose a biosignal acquisition device (Sakata et al., Figs. 2 & 3, Pg. 2 ¶ 0044 - 

-	With regards to claim 6, Haemmerich et al. in view of Baumgart in view of Nakaura et al. in view of Sakata et al. disclose the medical image processing apparatus according to claim 4. Haemmerich et al. fail to disclose explicitly wherein the biosignal acquisition device acquires a heart phase as the biological signal, and wherein the processing circuitry is configured to generate the reference image using as the contrast image of the blood vessel a blood vessel image in a phase near mid-diastole based on the heart phase. Pertaining to analogous art, Sakata et al. disclose wherein the biosignal acquisition device acquires a heart phase as the biological signal, (Sakata et al., Figs. 2 & 3, Pg. 2 ¶ 0044, Pg. 3 ¶ 0047 - 0048, Pg. 3 ¶ 0051 - Pg. 4 ¶ 0053, Pg. 6 ¶ 0069) and . 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 in view of Eck et al. U.S. Publication No. 2006/0120581 A1 as applied to claims 4 and 15 above, and further in view of Nakaura et al. U.S. Publication No. 2007/0195932 A1.

-	With regards to claims 8 and 17, Haemmerich et al. in view of Baumgart in view of Eck et al. disclose the medical image processing apparatus and method according to claims 4 and 15, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) and a non-contrast image of the blood vessel in the time series. (Haemmerich et al., Figs. 1 - 3, Pg. 1 ¶ 0010 - 0012, Pg. 2 ¶ 0016 and 0038, Pg. 3 ¶ 0043 and 0045 - 0049, Pg. 4 ¶ 0060 - 0063, 0067 and 0075 [“The image data may be obtained by the method of fluoroscopy (also known as digital subtraction angiography).” The Examiner asserts that digital subtraction angiography images are generated by subtracting a pre-contrast image, i.e., a non-contrast image, from images produced using a contrast agent, i.e., a contrast image.]) Haemmerich et al. fail to disclose explicitly subtracting a non-. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claims 1 and 12 above, and further in view of Kawai et al. U.S. Patent No. 5,671,743.

With regards to claims 9 and 18, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus and method according to claims 1 and 12, respectively, wherein the processing circuitry is configured to generate the reference image by subtracting (1) the contrast image of the blood vessel and (2) an image. (Haemmerich et al., Figs. 1 - 3, Pg. 1 ¶ 0010 - 0012, Pg. 2 ¶ 0016 and 0038, Pg. 3 ¶ 0043 and 0045 - 0049, Pg. 4 ¶ 0060 - 0063, 0067 and 0075 [“The image data may be obtained by the method of fluoroscopy (also known as digital subtraction angiography).” The Examiner asserts that digital subtraction angiography images are generated by subtracting a pre-contrast image, i.e., a non-contrast image, from images produced using a contrast agent, i.e., a contrast image.]) Haemmerich et al. fail to disclose explicitly subtracting an image obtained by performing low-frequency processing on the contrast image of the blood vessel. Pertaining to analogous art, Kawai et al. disclose subtracting (1) the contrast image of the blood vessel and (2) an image obtained by performing low-frequency processing on the contrast image of the blood vessel. (Kawai et al., Abstract, Figs. 1 - 3, Col. 1 Line 66 - Col. 2 Line 31, Col. 2 Lines 45 - 55, Col. 3 Lines 19 - 27, Col. 4 Line 66 - Col. 5 Line 17, Col. 5 Lines 29 - 48 and 55 - 58 [“A radiographic image is picked up by emitting X rays through a selected site of a patient injected with a contrast medium. The radiographic image is converted to digital data to obtain a basic image. The basic image is used as a live image retaining high frequency components reflecting blood vessels and the like into which the contrast medium is injected. The basic image is subjected to appropriate frequency processing to remove high frequency components . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haemmerich et al. U.S. Publication No. 2013/0345559 A1 in view of Baumgart U.S. Publication No. 2009/0257631 A1 as applied to claim 1 above, and further in view of Ohishi U.S. Publication No. 2015/0150526 A1.

-	With regards to claim 11, Haemmerich et al. in view of Baumgart disclose the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to display the color image. (Haemmerich et al., Figs. 1 & 7 - 12, Pg. 1 ¶ 0008 and 0010, Pg. 2 ¶ 0017 - 0019, Pg. 3 ¶ 0045 - 0047 and 0053, Pg. 4 ¶ 0065 - 0070) Haemmerich et al. fail to disclose explicitly displaying the color image as an animation. Pertaining to analogous art, Ohishi discloses wherein the processing circuitry is configured to display the color image as an animation. (Ohishi, Fig. 1, Pg. 2 ¶ 0033 - 0035, Pg. 3 ¶ 0050 - 0053, Pg. 6 ¶ 0087, Pg. 8 ¶ 0120) Haemmerich et al. in view of Baumgart and Ohishi are combinable because they are all directed towards medical image processing systems that calculate, analyze and visualize blood flow based on digital subtraction angiography images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lavi et al. U.S. Publication No. 2015/0335304 A1; which is directed towards a medical image processing method for real-time vascular modeling and assessment wherein angiographic images are registered so as to geometrically correspond to other angiographic images. 
Liebeskind et al. U.S. Publication No. 2019/0015061 A1; which is directed towards a medical image processing apparatus and method for 
Ohishi U.S. Publication No. 2016/0051218 A1; which is directed towards an X-ray diagnostic and image processing apparatus that generates and displays blood flow images based on digital subtraction angiography images. 
Pfister U.S. Publication No. 2015/0126862 A1; which is directed towards an angiographic examination method for performing a subtraction angiography that includes registering digital subtraction angiography images to one another via a rigid or flexible 2D/2D registration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/ERIC RUSH/Primary Examiner, Art Unit 2667